The judgment of the Supreme Court was entered
Per, Curiam.
The facts in this case found by the auditor belonged peculiarly to the function of the auditor, and being found by the court we cannot correct the findings unless upon showing *513plain error. When the report is upon facts directly found upon the evidence, we have frequently said we ought not to set it aside except for reasons which would induce a court to set aside a verdict. We discover no such plain error here.
A deed from husband to wife is not void, if good in equity, and here the consideration moving from the wife being clearly established, the deed will prevail. The conduct of the wife was such here as to induce litigation, and this being the ease the fund must bear the expense of payment of the costs. If the money be not paid into court within the time allowed by the Act of Assembly, the court below will make the proper order as to setting aside the sale.
Decree affirmed, with costs of the appeal to be paid by the appellants in their respective cases, and the appeals are severally dismissed in the three cases argued at the • same time. '